Title: To James Madison from Alexander Richards, 15 February 1804 (Abstract)
From: Richards, Alexander
To: Madison, James


15 February 1804, New York. “I herewith inclose a Memorial, which you will please to lay before the President of the United States—as I am unacquainted with the mode of proceeding in such cases—you will attribute any informality to a want of knowledge, and not to a want of respect for the constituted authorities of the Government.”
 

   
   RC and enclosure (DNA: RG 76, Preliminary Inventory 177, entry 322, Spain, Treaty of 1819 [Article XI] [Spoliation], Misc. Records, box 3). RC 1 p. For enclosure, see n. 1.



   
   The enclosure is New York merchant Richards’s 15 Feb. 1804 memorial to Jefferson (3 pp.; docketed by Wagner) on behalf of Oliver Hecks and Henry Rous, master and mate of Richards’s schooner Beaver, detailing their rescue in 1802 of twenty-four shipwrecked Spaniards, whom they carried to Nuevitas in Cuba. Later forced into Holguín, Cuba, by their need for provisions, they and their crew were imprisoned for four months and the ship and cargo sold. Hecks, Rous, and one seaman sought restitution in Havana, where they were again imprisoned and still remained. Richards asked the president to interfere to obtain their liberty, their property, and indemnification for their losses and sufferings.


